United States Court of Appeals
                       For the First Circuit


Nos. 20-1077
     20-1081

     GHASSAN ALASAAD; NADIA ALASAAD; SUHAIB ALLABABIDI; SIDD
  BIKKANNAVAR; JEREMIE DUPIN; AARON GACH; ISMAIL ABDEL-RASOUL,
   a/k/a Isma'il Kushkush; DIANE MAYE ZORRI; ZAINAB MERCHANT;
              MOHAMMED AKRAM SHIBLY; MATTHEW WRIGHT,

               Plaintiffs, Appellees/Cross-Appellants,

                                 v.

ALEJANDRO MAYORKAS, Secretary of the U.S. Department of Homeland
Security, in his official capacity;* TROY MILLER, Senior Official
  Performing the Duties of the Commissioner of U.S. Customs and
  Border Protection, in his official capacity;** TAE D. JOHNSON,
  Senior Official Performing the Duties of the Director of U.S.
Immigration and Customs Enforcement, in his official capacity,***

               Defendants, Appellants/Cross-Appellees.



     *    Pursuant to Fed. R. App. P. 43(c)(2), Secretary of the
U.S. Department of Homeland Security Alejandro Mayorkas has been
substituted for former Acting Secretary of the U.S. Department of
Homeland Security Chad F. Wolf as appellant/cross-appellee.
     **   Pursuant to Fed. R. App. P. 43(c)(2), Senior Official
Performing the Duties of the Commissioner of U.S. Customs and
Border Protection Troy Miller has been substituted for former Chief
Operating Officer and Senior Official Performing the Duties of the
Commissioner of U.S. Customs and Border Protection Mark A. Morgan
as appellant/cross-appellee.
     ***  Pursuant to Fed. R. App. P. 43(c)(2), Senior Official
Performing the Duties of the Director of U.S. Immigration and
Customs Enforcement Tae D. Johnson has been substituted for former
Senior Official Performing the Duties of the Director of U.S.
Immigration   and   Customs   Enforcement    Tony   H.   Pham   as
appellant/cross-appellee.
                          ERRATA SHEET

     The opinion of this Court, issued on February 9, 2021, is
amended as follows:
     On page 8, line 10, replace "occasion" with "occasions"